Citation Nr: 0511988	
Decision Date: 04/28/05    Archive Date: 05/11/05

DOCKET NO.  02-22 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
lumbosacral strain.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Carol L. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from January 1989 to 
January 1993.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2002 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which established service connection and assigned a 10 
percent rating.  The veteran and his representative presented 
testimony before the undersigned Veterans Law Judge at a 
hearing at the RO in October 2003.

In May 2004 this matter was remanded for further development.  
Such development has been completed and the case is now 
returned to the Board for further consideration.


FINDING OF FACT

The veteran's service connected lumbosacral strain consists 
of orthopedic pathology that causes persistent lumbosacral 
tenderness, muscle tightness, soreness and a moderate 
restriction of motion.  


CONCLUSION OF LAW

A rating of 20 percent disabling, but no more, is not 
warranted for service connected lumbosacral strain.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5295 
(effective prior to September 26, 2003) Diagnostic Code 5237 
(2004).   




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Initial Matters, Duty to Assist and Notify

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The new legislation provides 
for, among other things, notice and assistance to claimants 
under certain circumstances.  

VA must notify the appellant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004).  In a letter dated in July 2001 
prior to the issuance of the August 2002 rating decision, the 
RO advised the appellant of the VCAA and of the evidence it 
had and what evidence was needed to prevail on his claim.  
Because the notice predated the rating decision, it is in 
compliance with the provisions of 38 C.F.R. § 3.159(b).  He 
was notified of the responsibilities of the VA and the 
claimant in developing the record.  Specifically, the 
appellant was notified that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to respond in a timely matter to the 
VA's requests for specific information and to provide a 
properly executed release so that VA could request the 
records for him.  The appellant was also asked to advise VA 
if there were any other information or evidence he considered 
relevant to his claim so that VA could help by getting that 
evidence.  

The appellant was again notified, by means of the discussion 
in an August 2002 rating decision, October 2002 statement of 
the case (SOC), February 2003 supplemental statement of the 
case (SSOC), April 2003 SSOC and January 2005 SSOC of the 
applicable law and reasons for the denial of this claim.  An 
additional duty to assist letter was sent in May 2004.  The 
Board concludes that VA has met its duty to assist in this 
matter.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  The record includes service medical 
records VA medical records, private medical records and VA 
examination reports.  The veteran also provided hearing 
testimony at VA RO hearing and a Travel Board hearing.  The 
Board is noted to have remanded this matter for additional 
evidence.  In the May 2004 letter, the RO requested the 
veteran assist the RO in obtaining these private records, but 
the veteran failed to respond to this request.  The RO 
obtained the veteran's VA clinical records from May 2003 to 
December 2004.  Additionally, the VA obtained a current VA 
examination in November 2004.  Thus, no further medical 
examination or opinion is required in this case.  There is no 
outstanding duty to obtain medical opinion in support of the 
appellant's claim for VA to discharge.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
appellant has had ample notice of what might be required or 
helpful to establish this claim.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Increased Rating

Following the August 2002 rating decision granting service 
connection for lumbosacral strain at 10 percent, the veteran 
disagreed with the evaluation.  In statements and testimony, 
the veteran contended that he experiences intermittent pain 
in back like a numb irritating sensation.  He described it as 
its worst as a 7 out of 10 on a pain scale.  He denied any 
radiation of the pain, indicating it remained localized.  He 
testified as to having occasional back spasms.  He indicated 
that driving long distances bothered his back.  He testified 
that he worked full time 10 to 12 hour days six days a week 
in lawn care, which involved a lot of stretching, bending and 
lifting approximately 50 lbs, and also indicated that he cut 
wood.  He denied having missed a day from work, but indicated 
that he worked through pain, because he felt dedicated to the 
job as it was a family owned business.  He testified that he 
treated the back pain with over the counter medications, heat 
and cold.  He testified that he believed his back symptoms 
met the criteria for a 20 percent rating.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder. See 38 U.S.C.A. § 1155 (West 
2002).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned. 38 C.F.R. § 4.7 (2004).

The Board notes that where an increase in a service-connected 
disability is at issue, the present level of disability is of 
primary concern.  In a claim for a greater original rating 
after an initial award of service connection, all of the 
evidence submitted in support of the appellant's claim is to 
be considered. In initial rating cases, separate ratings can 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  See Fenderson 
v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 (2004). 

During the pendency of this appeal, multiple revisions were 
made to the Schedule for Rating Disabilities for 
intervertebral disc syndrome.  See 67 Fed. Reg. 54345-54349 
(Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic 
Code 5293); See also 66 Fed. Reg. 51454-51458 (Sep 26, 2003) 
(now codified as amended at 38 C.F.R. § 4.71(a), Diagnostic 
Code 5243).  However, the Board notes that the veteran is 
only service connected for lumbar strain.  The most recent VA 
examination of November 2004 diagnosed only lumbosacral 
strain, and this most recent evidence of record does not 
indicate that the veteran has intervertebral disc syndrome.  
Thus, the criteria for intervertebral disc disease in its 
various revised forms is not for application.  

On August 26, 2003, the rating criteria for all spinal 
disabilities, including lumbosacral strain were revised and 
published in the Federal Register.  See 66 Fed. Reg. 51454-
51458 (Sep 26, 2003) (now codified as amended at 38 C.F.R. § 
4.71(a), Diagnostic Codes 5235 to 5243).  

A new rating formula for the spine became effective September 
26, 2003.  Under the new rating formula, lumbosacral strain 
should be evaluated either under the General Rating Formula 
for Diseases and Injuries of the Spine (General Rating 
Formula).  Under the General Rating Formula, forward flexion 
of the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, forward flexion of the cervical 
spine greater than 30 degrees but not greater than 40 
degrees; or combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
height warrants a 10 percent disability rating.  Forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent disability rating.  Forward flexion of 
the cervical spine 15 degrees or less; or favorable ankylosis 
of the entire cervical spine warrants a 30 percent disability 
rating.  Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent disability rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent disability rating.  Unfavorable ankylosis of the 
entire spine warrants a 100 percent disability rating. 68 
Fed. Reg. 51,456 (2003) (now codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2004)).

Under the previous Diagnostic Code 5295, effective prior to 
September 26, 2003 the criteria is as follows:  Diagnostic 
Code 5295 provides that a 10 percent evaluation is warranted 
for lumbosacral strain with characteristic pain on motion.  A 
20 percent evaluation is warranted for lumbosacral strain 
with muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in the standing position.  A 40 
percent rating may be assigned when there is severe 
lumbosacral strain with a listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes or narrowing with 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion. 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003) (effective prior to September 26, 
2003).

Other applicable diagnostic codes under the pre- September 
26, 2003 criteria include as follows:

Diagnostic Code 5292 provides a 10 percent rating for a 
slight lumbar spine limitation of motion and a 20 percent 
rating for a moderate lumbar spine limitation of motion.  A 
40 percent rating may be assigned for a severe lumbar spine 
limitation of motion. 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2003) (effective prior to September 26, 2003).

Because there is no evidence of ankylosis or fracture 
attributable to the service connected lumbosacral strain, 
there is no need to address the criteria for ankylosis or 
fractures of the lumbar spine.  

Disability evaluations are based on functional impairment. 
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2004).  Functional 
impairment may be due to less or more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  See id.; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995). The provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of function due to 
pain on use, including during flare-ups.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In VAOPGCPREC 7-2003, VA's General Counsel issued a holding 
that where the law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provides otherwise.  The Court of Appeals for Veterans Claims 
has stated that when the Board addresses in its decision a 
question that was not addressed by the RO, the Board must 
consider the question of adequate notice of the Board's 
action and an opportunity to submit additional evidence and 
argument.  If not, it must be considered whether the veteran 
has been prejudiced thereby. Bernard v. Brown, 4 Vet. App. 
384, 393 (1993). In addition, if the Board determines that 
the claimant has been prejudiced by a deficiency in the 
statement of the case, the Board should remand the case to 
the RO pursuant to 38 C.F.R. § 19.9, specifying the action to 
be taken.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

In an opinion, VAOPGCPREC 3-2000, VA's General Counsel issued 
a holding regarding the application of the new criteria.  It 
was held that if the amended regulation is more favorable to 
the claimant, then the retroactive reach of the regulation is 
governed by 38 U.S.C.A. § 5110(g) which provides that VA may, 
if warranted by the facts of the claim, award an increased 
evaluation based on a change in law retroactive to, but no 
earlier than, the effective date of the change.  It was 
further held that pursuant to 38 U.S.C.A. § 7104, the Board's 
decisions must be based on consideration of all evidence and 
material of record, rather than merely evidence which pre-
dates or post-dates a pertinent change to VA's rating 
schedule.

Service medical records reveal that the veteran was seen in 
December 1989 with complaints of low back pain for one week 
after he slipped and fell on some ice and landed on his 
canteen.  Slight discoloration, muscle spasm and limited 
range of motion was noted on examination.  The diagnosis was 
lumbar contusion and spasm and he was placed on light duty.  
At a January 1990 follow up for back pain, he was noted to 
have some tightness noted to one side of paraspinal muscles.  
He had full range of motion and was assessed with resolved 
low back pain.  

A February 2001 treatment record revealed complaints of low 
back pain with a history of injuring the back in 1989 in a 
fall during active duty.  No pathology was said to have been 
found at the time of the injury, but he now had recurrent 
problems with pain and numbness on the right side of his 
lower back.  Examination of the back revealed a tender area 
to the  right of center to the low back.  There was muscle 
tightness and a bulge right of center at the lumbar vertebral 
area.  The assessment was low back pain and capsaicin cream 
was prescribed.  Another February 2001 treatment record 
categorized the back pain as a 7 out of 10.  An August 2001 
medication list included capsaicin cream.  

In April 2001, he was seen by orthopedics for complaints of 
low back pain with buttock pain.  Again the history of the 
fall on his back during active duty was noted, with a history 
of being diagnosed with a contusion with negative X-ray 
findings.  He was now noted to work in lawncare and lifted 50 
pounds.  On examination, his back was tender at L5-S1.  
Straight leg raises were positive bilaterally at 70 to 80 
degrees.  Sensory was intact to light touch and deep tender 
reflexes were 2+ bilaterally and Babinski was decreased 
bilaterally.  He had no pain on lumbar flexion or extension.  
X-rays indicated a defect at the lumbar spine with 
spondylolisthesis.  The assessment was posttraumatic 
spondylolisthesis most likely secondary to trauma in past.  
X-rays from April 2001 revealed questionable grade I 
spondylolisthesis of L5 on S1 and spondylosis of L5 on the 
left.    

A June 2001 MRI showed minimal spondylolisthesis of L5 over 
S1 with possible bilateral spondylolysis and minimal 
narrowing of the foramina at this level.  In July 2001, he 
was seen with an L5 defect from accident on active duty, with 
episodes of low back pain, without weakness.  He had positive 
straight leg raise.  His flexion and extension were said to 
be stable, within normal limits.  An X-ray of the lumbar 
spine noted no findings of acute compression fracture or 
subluxation seen.  There was narrowing of the L5-S1 
intervertebral disk space and irregularity of the superior 
end plate of L3 and the inferior end plate of L2, which may 
be secondary to disk disease.  Visualized pedicles and 
transverse processes were preserved.  The impression was 
degenerative change as described above and no acute bony 
abnormality seen.  

The report of an August 2001 VA examination was limited to 
left knee complaints and did not address back problems.

The report of an April 2002 VA examination gave a history of 
the veteran injuring his back during a slip and fall in 1990, 
diagnosed as a contusion and strain to his back.  Over the 
past 12 years had had persistent problems with back pain with 
intermittent episodes of pain soreness and tenderness, not 
truly radicular across  his back.  He denied surgery or use 
of a brace or cane.  He used creams and naproxen to treat his 
back.  On examination of his back, there was no increased 
kyphosis or scoliosis.  He had lumbosacral tenderness and 
soreness.  He could flex to 85 degrees, limited by pain, and 
could extend, bend and rotate in all directions to 30 degrees 
with pain at the extremes.  He could toe and heel walk and 
squat.  The diagnosis was lumbosacral strain.  

X-rays taken in conjunction with the April 2002 VA 
examination yielded an impression of minimal degenerative 
changes at T12-L1 and suggestion of bilateral spondylolysis 
at L5, which required oblique views for confirmation.  There 
was no spondylolisthesis seen.  

In an August 2002 rating decision, the RO granted service 
connection for lumbosacral strain and assigned a 10 percent 
initial rating.  The veteran disagreed with this rating and 
appealed.

A March 2003 private medical record revealed the veteran to 
have undergone computerized muscle testing (CMT) and ranges 
of motion testing.  In pertinent part, his thoracic spine was 
shown to have a minimum kyphosis that was 36 degrees, which 
was 180 percent of normal.  His thoracic flexion was 29 
degrees, left lateral flexion was 34 degrees, right lateral 
flexion was 40 degrees, left rotation was 7 degrees and right 
rotation was 28 degrees.  His thoracic motions were regarded 
as above normal, except for flexion which was 48 percent of 
normal, left rotation which was 23 percent of normal and 
right rotation which was 93 percent of normal.  His lumbar 
flexion was 70 degrees, extension was 30 degrees, left 
lateral flexion was 32 degrees, and right lateral flexion was 
35 degrees.  All these motions were regarded as over 100 
percent of normal.  His sacral hip flexion was 35 degrees, 
which was 78 percent of normal and his sacral hip extension 
was minus 3 degrees, which was minus 60 percent of normal.  
His left straight leg was to 70 degrees and right straight 
leg raise was to 68 degrees, both of which were over 100 
percent of normal.  His WP Spine impairment was regarded as 
11 percent and final whole person impairment was 11 percent.  

The report of the most recent VA examination of November 2004 
revealed a history of the veteran having hurt his back around 
1989 or 1990 when he had a strain/sprain injury to his back.  
Over the years he had persistent back pain that radiated into 
the pelvis.  There were no radicular symptoms such as pain, 
numbness or tingling into either lower extremity.  He had no 
history of surgery and currently used no brace.  He was noted 
to be doing heavy, physical work all day long.  Repetitive 
use and weather changes did cause him increasing pain, 
soreness, tenderness and fatigability.  No other specific 
flare-ups were noted or identified.  His current medicine was 
Motrin.  He had no unsteadiness or falling or other symptoms 
associated with it.  He could do normal activity.

On physical examination, he could ambulate without aids or 
assistance with a normal station and gait.  He could toe-heel 
walk and squat.  Examination of the back revealed some 
tenderness to soreness of the paraspinal muscles.  There was 
no increased kyphosis, scoliosis or fixed deformity.  Range 
of motion was not affected by body habitus.  He could forward 
flex to 85 degrees with pain from 60 degrees to 85 degrees of 
flexion.  He could extend, bend and rotate 25 degrees with 
pain at the extremes of motion repeated multiple times with 
no changes in symptoms or motion.  There was no sciatic 
irritation shown on the examination.  X-ray showed 
spondylolisthesis at L5-S1.  The final diagnosis was 
lumbosacral strain.  The examiner commented as to functional 
loss by noting that according to Deluca, repetitive use does 
cause increase in aching, pain, soreness, tenderness and 
fatigability, but that no change in symptoms or range of 
motion was noted with repeated bending on examination.  

In this case, the RO in an August 2002 rating decision 
granted service connection for the veteran's back and 
assigned a 10 percent evaluation pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 in effect prior to August 30, 
2002.  This is an initial rating from the grant of service 
connection and the Board will consider the appropriateness of 
assigning a staged rating from the date of initial 
entitlement.  See Fenderson, supra. 

Based on a review of the evidence, and with application of 
reasonable doubt, the Board finds that an initial rating of 
20 percent is warranted.  This is based on finding that the 
veteran's symptoms on closer examination more closely warrant 
a 20 percent under the old Diagnostic Code 5295 for lumbar 
strain.  The symptoms shown in records from February 2001 are 
noted to include muscle tightness and a bulge left of center 
at the lumbar vertebral area.  Findings in April 2001 
included tenderness at L5-S1 with positive straight leg 
raises at 70 degrees.  X-ray and MRI findings in April 2001, 
June and July 2001 also suggested a spondylolisthesis and 
possible bilateral spondylolysis.  Positive straight leg 
raise and back pain without weakness was noted in July 2001.  
The findings of the April 2002 VA examination included 
persistent complaints of back pain with lumbosacral 
tenderness and soreness noted.  These findings more closely 
resembles findings of a lumbosacral strain rated as 20 
percent disabling under DC 5295 with muscle spasm on extreme 
forward bending and loss of lateral spine motion unilateral, 
in the standing position.  

However, the Board notes that the ranges of motion, shown up 
to and including the April 2002 examination, are not more 
than 10 percent disabling under either the old criteria for 
range of motion, under DC 5292, nor under the revised 
criteria under the General Rating Formula for Diseases and 
Injuries of the Spine.  Nor do the veteran's symptoms more 
closely resemble the criteria for a 40 percent rating for 
lumbosacral strain under the old DC 5295.  His symptoms shown 
are not the equivalent of severe lumbosacral strain with a 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes or narrowing with irregularity of joint space, or 
some of the above with abnormal mobility on forced motion.

The Board notes that the most recent evidence, specifically 
the November 2004 VA examination reflects that no more than a 
20 percent evaluation continues to be warranted for service 
connected lumbosacral strain.  However, the Board notes that 
his ranges of motion shown in the VA examination are now 
shown to fall within the 20 percent range for moderate 
restriction of motion under the old Diagnostic Code 5292, as 
well as under the new General Rating formula, because his 
forward flexion was shown to become painful at 60 degrees 
disabling, and his other motions such as extension, rotation 
etc were all restricted to 25 degrees.  However his ranges of 
motion are not shown to fall within the realm of 40 percent 
disabling under either old or new criteria.  His symptoms, 
other than restriction of motion, were shown on the most 
recent VA examination to consist of lumbosacral tenderness 
and soreness and he was diagnosed with lumbosacral strain.  
As noted above, the symptoms shown on the November 2004 
examination do not closely resemble the criteria for a 40 
percent evaluation for a lumbar strain under the old DC 5295.  

Again, there is no competent medical diagnosis of invertebral 
or degenerative disc disease, thus, consideration of the 
criteria for intervertebral disc syndrome is not applicable 
in this case.  He is also not shown to have fractures or 
ankylosis of the spine, such criteria addressing such 
problems is inapplicable.  

Thus, the Board finds that a 20 percent schedular rating is 
the appropriate rating with consideration of the pre-
September 26, 2003 criteria for the veteran's service 
connected lumbar strain.  The pre-September 26, 2003 criteria 
in this case is shown to be more favorable than the revised 
criteria governing lumbar strain, which is evaluated under 
the General Rating formula for Diseases and Injuries of the 
Spine (General Rating Formula), which evaluates lumbar strain 
based on loss of motion.  As noted above, the veteran's loss 
of motion was not shown to be 20 percent disabling prior to 
the November 2004 VA examination; however, his lumbar strain 
symptoms approximated those symptoms that would warrant a 20 
percent rating under DC 5295.  

In sum, the Board finds that a 20 percent initial evaluation 
is warranted for the veteran's service connected lumbar 
strain.  However, the preponderance of the evidence does not 
support an evaluation in excess of 20 percent for lumbosacral 
strain.  The Board also notes that the veteran in his January 
2003 and October 2003 hearing testimony has indicated that he 
would be satisfied if his lumbar spine symptoms were 
evaluated as 20 percent disabling. 

III.  Extraschedular Consideration

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for an extraschedular rating was not warranted. Under 
38 C.F.R § 3.321(b)(1), in exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may is made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R § 3.321(b)(1) (2004).  

At all points in this case, the Schedule is not inadequate 
for evaluating the veteran's lumbar spine disability.  In 
addition, it has not been shown that the lumbar spine 
disability has required frequent periods of hospitalization.  
He is noted to be employed in an occupation that includes 
heavy lifting, plus the evidence reflects that the veteran 
has other medical problems besides the lumbar spine 
disability that could adversely affect his employability.  
For these reasons, an extraschedular rating is not warranted.




ORDER

Entitlement to an evaluation of 20 percent for lumbosacral 
strain is granted, subject to regulations governing payment 
of monetary benefits.




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


